PER CURIAM.
The Clements Agency and Augustus K. Clements, III, appeal the final judgment entered against them. We find no merit to the issues raised regarding the trial court’s refusal to set aside the default judgment and to dismiss the complaint for failure to state a cause of action, and affirm as to these issues without further discussion. We, however, find merit to appellants’ argument that the trial court abused its discretion by denying appellee’s motion to amend the final judgment pursuant to rule 1.540(a).
The trial court entered a Final Judgment against “Defendant Augustus K. Clements, III d/b/a The Clements Agency” when it is clear from the record that Mr. Clements was never a named defendant or otherwise involved in the proceedings. Both appellants and appellee requested the trial court to amend the final judgment to remove the misnamed or misdescribed defendant, “Defendant Augustus K. Clements, III d/b/a The Clements Agency,” and correctly name the only remaining defendant, “The Clements Agency.” We find that the trial court’s denial of the parties’ request constitutes an abuse of discretion under these circumstances. Accordingly, we reverse the trial court’s order of denial and remand for further proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART.
ERVIN, BOOTH and DAVIS, JJ., concur.